Order filed October 8, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00250-CV
                                   ____________

   IN THE MATTER OF THE MARRIAGE OF JOSE DANIEL TORRES
         ALVARADO & MARTHA ARACELI GOMEZ MARTINEZ


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-23076

                                   ORDER

      Appellant’s brief was due August 31, 2020. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before November 9, 2020,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Bourliot.